DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Aldo Martinez on 08/12/2022.
The application has been amended as follows: 

Claim 16. (Currently Amended) A method for controlling a bandwidth over a variable communication link connecting a first client network element and a second client network element, wherein the first client network element is configured to send to the second client network element data traffic comprising at least a best effort traffic flow of packets and there are at least two packet flows traversing the variable communication link, the method comprising: 
at the first client network element, marking a number of best effort packets of the best effort traffic flow with a respective control code, the control code taking, in each of the number of best effort packets, a value within a predetermined ordered control sequence of values, and sending the marked best effort packets to the second client network element through the variable communication link, the control sequence of values in the best effort packets being a triangle sequence of values in a range between a minimum integer value and a maximum integer value; 
at the second client network element, checking the control code of each marked best effort packet and, in case of detection of a missing value of the control code within the control sequence, sending to the first client network element a packet containing a feedback code indicative of an adjustment of a bandwidth of the variable communication link to be taken by said first client network element; and 
at the first client network element, upon reception of the packet containing the feedback code, adjusting the bandwidth of the variable communication link.

Claim 29. (Currently Amended) A communication network comprising: 4Application No. 16/319,884 Reply to Office Action of May 11, 2022 
a first client network element and a second client network element connected through a variable communication link, 
wherein the first client network element is configured to send to the second client network element data traffic comprising at least a best effort traffic flow of packets, and the variable communication link carries at least two traffic flows; 
wherein the first client network element is configured to: 
mark a number of best effort packets of the best effort traffic flow with a respective control code, the control code taking, in each of the number of best effort packets, a value within a predetermined ordered control sequence of values, the control sequence of values in the best effort packets being a triangle sequence of values in a range between a minimum integer value and a maximum integer value; and 
send the marked best effort packets to the second client network element through the variable communication link; 
wherein the second client network element is configured to: 
check the control code of each marked best effort packet and, in case of detection of a missing value of the control code within the control sequence, send to the first client network element a packet containing a feedback code indicative of an adjustment of a bandwidth of the variable communication link to be taken by said first client network element; and 
wherein the first client network element is further configured to, upon reception of the packet containing the feedback code, adjust the bandwidth of the variable communication link.

                                                 Reasons for Allowance
The present invention is directed to a method for controlling a bandwidth over a communication link connecting first and second client network elements. The first element is configured to send to the second element data traffic including at least a best effort traffic flow of packets. The method includes: at the first element, marking a number of best effort packets with a control code, the control code taking values within a predetermined ordered control sequence of values, and sending the marked packets to the second element through the link; at the second element, checking the control code of each marked best effort packet and, in case of detection of a missing value of the control code, sending to the first element a packet containing a feedback code indicative of an adjustment of the bandwidth; and, at the first element, upon reception of the feedback code, adjusting the bandwidth.
Each independent claim uniquely identifies distinct features.
The following is an examiner’s statement of reasons for allowance: Claims 16-18 and 20-31 (renumbering as 1-15 respectively) are allowed.

Regarding claims 16 and 29, the closest prior arts:
Keith (US20130077486A1) discloses method and communication network for controlling a bandwidth over a variable communication link connecting a first client network element and a second client network element (Fig. 1A, par 0035, 0037, 0113 and 0115), wherein the first client network element is configured to send to the second client network element data traffic comprising at least a best effort traffic flow of packets and there are at least two packet flows traversing the variable communication link (par 0116-0117, 0290-0291), 
at the first client network element, marking a number of best effort packets of the best effort traffic flow with a respective control code (par 0035, 0113, 0145, 0272-0273), the control code taking, in each of the number of best effort packets, a value within a predetermined ordered control sequence of values (par 0145, 0148, 0272-0273), and sending the marked best effort packets to the second client network element through the variable communication link (see, sender-side appliance send packets of different marked service class including best effort class to receiver side appliance via wireless link, par 0115-0116, 0245, 0291); 

Chiu et al (US 6505253 B1) discloses method and communication network for 
at the second client network element (par 0035, 0116, 0172), checking the control code of each marked best effort packet (par 0116, 0145, 0148, 0272-0273) and, in case of detection of a missing value of the control code within the control sequence, sending to the first client network element a feedback packet indicative of an adjustment of a bandwidth of the variable communication link (par 0037, 0118-0119, 0123, 0145-0146); and
at the first client network element, upon reception of the feedback packet, adjusting the bandwidth of the variable communication link (par 0037, 0118, 0139-0140).
at the second client network element (Col.4 line 41-60), checking the control code of each marked best effort packet (Col.4 line 41-60) and, in case of detection of a missing value of the control code (Col.4 line 41-60) within the control sequence, sending to the first client network element a packet containing a feedback code (Col. 8 line 59-66, Col.9 line 1-6 and 47-53) indicative of an adjustment of a bandwidth of the variable communication link  (Col.4 line 41-60, Col.8 line 59-Col.9 line 1-6); and 
at the first client network element, upon reception of the packet containing the feedback code, adjusting the bandwidth of the variable communication link (Col.8 line 59-66, Col.9 line 1-6 and 47-53).

Xiong et al (US20180295555A1, PCT WO2017101503A1 Foreign CN106878191B  Priority Date: Dec 14, 2015) discloses method and communication network for
at the first client network element, marking a number of best effort packets of the best effort traffic flow with a respective control code, the control code taking, in each of the number of best effort packets, a value within a predetermined ordered control sequence of values, and sending the marked best effort packets to the second client network element through the variable communication link, the control sequence of values in the best effort packets being a triangle sequence of values (par 0056 and 0059); 

In view of the above, the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “at the first client network element, marking a number of best effort packets of the best effort traffic flow with a respective control code, the control code taking, in each of the number of best effort packets, a value within a predetermined ordered control sequence of values, and sending the marked best effort packets to the second client network element through the variable communication link, the control sequence of values in the best effort packets being a triangle sequence of values in a range between a minimum integer value and a maximum integer value” as recited in claim 16.

In view of the above, the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “mark a number of best effort packets of the best effort traffic flow with a respective control code, the control code taking, in each of the number of best effort packets, a value within a predetermined ordered control sequence of values, the control sequence of values in the best effort packets being a triangle sequence of values in a range between a minimum integer value and a maximum integer value” as recited in claim 29.

Claims 16 and 29 are allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious the aforementioned claimed elements indicated above.

Claims 17-18, 20-28 and 30-31 are allowed by virtue of their dependency on claims 16 and 29 respectively.

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xuan Lu whose telephone number is (571)272-2844.  The examiner can normally be reached on 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XUAN LU/Examiner, Art Unit 2473
/CANDAL ELPENORD/Primary Examiner, Art Unit 2473